Citation Nr: 0817177	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-37 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a heart or 
cardiovascular disability (other than service-connected 
pericarditis with diastolic dysfunction), claimed as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to May 1974.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.

In July 2004, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  

This matter was previously before the Board in August 2007 
and was remanded for further development.  After a December 
2007 supplemental statement of the case continued the denial 
of the claim, this matter was returned to the Board for 
further appellate consideration.

As a final preliminary matter, the Board notes that medical 
evidence of record and statements made by the veteran's 
representative in an April 2008 Informal Hearing Presentation 
reflect an assertion that an increased rating is warranted 
for the veteran's service-connected pericarditis.  As the RO 
has not yet adjudicated this issue, it is not properly before 
the Board.  As such, this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The probative, competent clinical evidence fails to 
demonstrate a current heart or cardiovascular disability in 
additional to service-connected pericarditis with diastolic 
dysfunction.




CONCLUSION OF LAW

A heart or cardiovascular disability is not proximately due 
to, or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify as to the claim by means of 
April 2003, January 2004, and October 2007 letters from VA to 
the veteran.  These letters informed him of what evidence was 
required to substantiate the claim for secondary service 
connection and of his and VA's respective duties for 
obtaining evidence.  Additionally, the October 2007 letter 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence.  The 
AOJ letters noted above informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
RO hearing.  The Board has carefully reviewed his statements 
and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that a VA medical opinion has been obtained and 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria and analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Secondary service connection may be granted 
for disability which is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Any additional disability 
resulting from the aggravation of a non-service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a), to 
the extent of such aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Historically, service connection was established for 
postoperative residuals of calcified constrictive 
pericarditis as secondary to service-connected asbestosis by 
a rating decision, dated in March 2005.  A noncompensable 
evaluation was assigned effective from April 16, 2003.  A 
rating decision in May 2005 assigned a 10 percent evaluation 
for the pericarditis, effective from May 5, 2005, on the 
basis that the clinical evidence or record established the 
veteran was receiving medication treatment for diastolic 
dysfunction.  As such, the Board finds that service 
connection has been established for pericarditis with 
associated diastolic dysfunction.  

The veteran seeks service connection for other cardiac 
disability (in addition to the service-connected pericarditis 
with associated diastolic dysfunction) claimed as secondary 
to the service-connected asbestosis.  As the veteran has 
consistently asserted that his cardiac disability is 
secondary to a service-connected disability or disabilities, 
the Board will only address secondary service connection in 
this decision.  See statement in support of his claim, 
received in July 2003; July 2004 testimony; statement in 
support of his claim, dated in October 2004; July 2005 VA 
Form 646; April 2008 Informal Hearing Presentation.  See also 
Harder v. Brown, 5 Vet. App. 183 (1993) (noting that a 
secondary service connection claim is separate and distinct 
from direct service connection claim).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Harder, 5 
Vet. App. at 187-89, see also Allen, 7 Vet. App. at 448.

The first question for consideration is whether there is 
evidence of record of a current cardiac disability.  In this 
regard, a statement from, V.S.N., M.D., dated in July 2003, 
reported that the veteran underwent a cardiac catheterization 
for evaluation of chest pain with dyspnea, and that a 
coronary angiogram showed mild atherosclerosis.  Dr. V.S.N. 
opined that the veteran's primary problem appeared to be 
secondary to elevated blood pressure (within the heart), and 
perhaps to some extent caused by primary lung pathology.  A 
report of a June 26, 2003 left heart  catheterization, 
selective coronary angiography, and left ventriculography, by 
Dr. V.S.N., contained conclusions that the epicardial 
coronary arteries were normal with minimal coronary 
arteriosclerosis, that there was normal left ventricular 
systolic function, and that there was elevated end-diastolic 
pressure consistent with diastolic dysfunction.  Another 
statement from Dr. V.S.N., received in May 2005, also noted 
that the veteran was taking medicine and being treated for 
diastolic dysfunction.  

The Board notes that the veteran had VA cardiovascular 
examinations in August 2003 and in February 2004.  After 
reviewing the veteran's claims folder and performing 
examinations of the veteran, the VA examiners did not 
diagnosis a heart disability other than pericarditis, which 
is service-connected (as noted above).  The Board also notes 
a June 2003 VA X-ray of the chest was unremarkable.  

A report of VA examination, conducted in October 2007, noted 
that the veteran had some chest pain with exertion in the mid 
sternum area that lasts for about 15 to 20 minutes.  It was 
further noted that during these times the veteran will be a 
little short of breath and mildly dizzy.  The examination 
report indicates that the veteran took no medications for 
these symptoms.  Upon physical examination, the veteran's 
blood pressure was 134/84 and 134/82 on the left arm and 
132/85 on the right arm.  His heart rate was 60 beats per 
minute and it was described as regular.  Examination of the 
heart showed a normal sinus rhythm and no murmurs.  The VA 
examiner, a medical doctor, stated that the veteran 
"essentially has no coronary artery disease."  The 
examination report reflects that the VA examiner reviewed the 
veteran's claims folder and medical records.

The October 2007 VA examiner also noted that the veteran had 
an elevated end diastolic pressure and some hyperkinesis of 
the lateral and apical areas of the left ventricle.  The 
examiner then stated that because the veteran's coronary 
arteries were essentially normal, he believed that the just 
noted condition was "all secondary to the pericarditis" and 
the operation that he had in 1978 for the constrictive 
pericarditis.  The VA examiner did not explore the origin of 
this condition as it was noted that the veteran was already 
service-connected for it.  It was then noted that the 
symptoms that the veteran now experiences (e.g., chest pain, 
shortness of breath, mild dizziness) are a direct result or 
caused by the pericardial disease for which service 
connection has been granted.  The VA examiner further noted 
that veteran's hypertension "came on much later" and that 
it is not really due to the pericarditis or asbestosis.  

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  With regard to medical evidence of a current cardiac 
disability, the Board attaches the greatest probative value 
to the findings and opinions of the October 2007 VA examiner.  
The Board finds this piece of evidence to hold the most 
probative weight because the October 2007 VA examiner 
reviewed the claims file, to include the private medical 
reports of record, and performed a physical examination of 
the veteran.  As such, the Board finds this 2007 VA 
examination report to be the most comprehensive medical 
evidence of record.  In contrast, there is no indication in 
the medical statement from Dr. V.S.N., dated in July 2003, 
that the veteran's claims file was reviewed in conjunction 
with the formulation of the assessment and opinion expressed 
at that time.  The Board also notes that Dr. V.S.N.'s 
supporting rationale is scant and speculative.  Indeed, 
medical evidence that is speculative, general or inconclusive 
cannot be used to support a claim.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (noting that if the physician's opinion uses terms 
such as "could," without supporting clinical data or other 
rationale, the doctor's opinion is too speculative to provide 
the degree of certainty required for a medical opinion).  As 
such, the Board finds that Dr. V.S.N.'s opinion lacks 
probative value.  

The Board finds the above October 2007 VA clinical report, 
demonstrating no additional cardiac disability (other than 
manifestation related to service-connected pericarditis), to 
be the most probative evidence of record as it was based on 
objective testing and consistent with the evidence of record.  
Therefore, in the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Even if an additional cardiac 
disability was to be conceded, there is no probative, 
competent clinical evidence of record relating it to a 
service-connected disability, as previously indicated.

Further, the Board notes that the October 2007 VA examiner 
related the veteran's current manifestations (chest pain on 
exertion, some shortness of breath, and mild dizziness) to 
his service-connected pericarditis.  In this regard, the 
Board notes that VA is precluded from compensating the 
veteran for the very same symptoms as those that are part and 
parcel of his already service-connected disabilities.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (citing 38 C.F.R. § 
4.14, VA's anti-pyramiding provision).  Based on the 
foregoing, the Board finds that service connection is not 
warranted for a heart or cardiovascular disability on a 
secondary basis.

The veteran has also expressed, including during the July 
2004 DRO hearing, an opinion as to the etiology of his 
cardiovascular disability.  (See Transcript at 6.)  The Board 
finds the veteran's statements and testimony of record to be 
credible.  However, the veteran has not been shown to possess 
the requisite knowledge, training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board acknowledges that the veteran submitted internet 
articles discussing asbestosis and restrictive interstitial 
lung disease.  Assuming, arguendo, that the internet articles 
rise to the level of a medical article or medical treatise, 
the Board notes that the Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In 
short, articles and treatises tend to be general in nature 
and to not relate to the specific facts in a given veteran's 
claim.  In the present case, the articles submitted by the 
veteran fall into this (general) category.  Further, the 
articles proffered by the veteran are not combined with an 
opinion of a medical professional.  Therefore, this evidence 
is not probative as to the issue of whether a current cardiac 
disability is related to another service-connected 
disability.  

In conclusion, the probative competent clinical evidence 
fails to show that the veteran has a current cardiovascular 
disability in addition to his service-connected pericarditis.  
As such, service connection is not warranted on a secondary 
basis.  38 C.F.R. § 3.310.  The Board has considered the 
doctrine of reasonable doubt in the veteran's favor, but, as 
the preponderance of the evidence is against his service 
connection claim, that doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007). 


ORDER

Entitlement to service connection for a heart or 
cardiovascular disability (other than service-connected 
pericarditis with diastolic dysfunction), secondary to a 
service-connected disability, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


